Citation Nr: 0320578	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for post traumatic stress disorder 
(PTSD).

2.  Service connection for peripheral neuropathy secondary to 
herbicide exposure.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for prostate cancer, status post radical 
prostatectomy secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St Petersburg, Florida, Regional 
Office (RO).

In a March 2002 rating decision, the issue of service 
connection for erectile dysfunction was granted.  In the same 
decision an increased evaluation for lumbar spine and 
entitlement to special monthly compensation based on loss of 
use of a creative organ were both denied.  In a December 2002 
rating decision entitlement to a total disability rating due 
to individual unemployability was denied.  These issues will 
also be addressed in this REMAND.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
issues of service connection and increased evaluation issues 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Based on this decision, the Board 
cannot rectify this problem.

Additionally, evidence has been received since the last 
supplemental statement of the case, without a waiver of RO 
review.  Pursuant to the aforementioned Federal Court case, 
that matter must initially be considered by the RO.

Also in a March 2002 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable evaluation.  In the same rating decision an 
increased evaluation for service connected lumbar spine 
disability and special monthly compensation based on of loss 
of use of a creative organ were both denied.  The veteran 
indicated disagreement with this decision.  In a December 
2002 rating decision the RO denied entitlement to a total 
disability rating for individual unemployability (TDIU).  The 
veteran indicated disagreement with this decision as well.  
The RO has not issued a statement of the case on any of these 
issues.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issues of 
entitlement to an increased evaluation for lumbar spine 
disability; an increased rating for erectile dysfunction; 
entitlement to special monthly compensation based on loss of 
use of a creative organ; and entitlement to TDIU must be 
remanded to the RO for additional action.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims for service 
connection for PSTD; service connection 
for peripheral neuropathy secondary to 
herbicide exposure and an increased 
rating for prostate cancer residuals 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
each claim, and specific notice as to the 
type of evidence necessary to 
substantiate each claim.  It should also 
be indicated which party would obtain 
what evidence.  The veteran should be 
asked whether he is undergoing continuing 
treatment for these disorders, and if so, 
attempts to obtain pertinent records 
should also be undertaken.

2.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  With respect to the 
prostate cancer residuals, the RO should 
also consider the appropriateness of 
staged ratings, in accordance with the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the requisite time 
period for response.  

4.  The RO should furnish the veteran 
with a statement of the case covering the 
issues of entitlement to an initial 
compensable evaluation for erectile 
dysfunction; an increased rating for 
lumbar spine disability; entitlement to 
special monthly compensation for loss of 
use of a creative organ; and entitlement 
to TDIU.  The RO should assure that the 
veteran is given notice of all steps 
required to appeal these issues, as 
outlined under 38 U.S.C.A. § 7105 (West 
2002).  The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the 
issues should not be returned to the 
Board.  If a substantive appeal is 
submitted, the RO should determine 
whether all records have been obtained, 
and whether there are additional 
examinations in order.

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions, if in order.  No 
action is required of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


